Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2021 has been entered.
 
Response to Amendment
Claims 1-3, 5, 7-13, 16-18, and 20-21 are pending in the application. Claims 1, 8, and 17 have been amended. Claim 4, 6, 14, 15, and 19 have been canceled. 

Drawings
The drawings were received on 02/23/2021.  These drawings are not acceptable for Fig. 5C contains new matter for the groove 158 is on the lid, but the specification on 05/21/2019 indicates the groove to be on the sidewall in [0042]

Specification
The amendment filed 02/23/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
These drawings are not acceptable for Fig. 5C contains new matter for the groove 158 is on the lid, but the specification of 05/21/2019 indicates the groove to be on the sidewall in [0042].
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 reads "the device of claim 15" which is a canceled claim, for examination purposes, the claim 16 will be examined as a dependent of claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 21, 8, 9, 11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 20120043333) in view of Tristan (DE 202015000483), and in further view of Coyle (US 20140030390).

    PNG
    media_image1.png
    619
    528
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    691
    468
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    751
    505
    media_image3.png
    Greyscale
Regarding Claim 1, Harris teaches an apparatus for receiving items of trash (Fig. 18 “140”), comprising: a receptacle (Fig. 18 “cup 14”) having a top portion (Fig. 21 annotated on “14”), an interior region portion (Fig. 21 annotated on “cup 14”) accessible from the top portion (Fig. 21 annotated on “cup 14”), and a bottom portion with an end wall (Fig. 18 annotated “bottom 16” [0030] “bottom 16 may be closed”); a removable lid (Fig. 18 “lid 46”) adapted to cover the top portion of the receptacle and having an upper surface portion (Fig. 18 annotated on “lid 46”) and a lower surface (Fig. 18 “underside 152”), configured to restrict access to the interior region of the receptacle and selectively permit items of trash to pass through the lid (Fig. 18 and 19 [0039] “the user can insert the used tissue or wipe into slot 74, thereby depositing the used tissue or wipe into the first bag 144.” [0031] “Each of the slots may also have a reinforcement strip 82, 86 associated with them.”); a bag (Fig. 18 and 19 “ bag 144”) attached to the lower surface (Fig. 18 “underside 152”) of the lid (Fig. 18 “lid 46”) for receiving the items of trash which have passed through the lid (Fig. 18 [0039] “the user can insert the used tissue or wipe into slot 74, thereby depositing the used tissue or wipe into the first bag 144.”); a ready-to-use configuration (Fig. 18) in which the removable lid (Fig. 18 “lid 46”) is attached to and covers the interior region portion (Fig. 21 annotated on “cup 14”) of the receptacle and the bag (Fig. 18 “ bag 144”) is expanded within the interior region of the receptacle (Fig. 21 annotated on “cup 14”).
Harris does not teach a pre-use configuration in which the bag is collapsed against the lower surface of the removable lid and restricted from expanding into the interior region of the receptacle and a removable covering attached to the lower surface of the lid and configured to maintain the pre-use configuration.
Tristan teaches an organic waste bag with folded and unfolded configuration from the cover. Tristan further teaches a pre-use configuration (Fig. 1) in which the bag (Fig. 2 folded bag 3) is collapsed against the lower surface of the removable lid (Fig. 1-4 show transition from the folded bag 3 is folded under the frame 1 before use in Fig. 1 and 2 and unfolded configuration to be used to contain waste in Fig. 3 and 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to incorporate the teachings of Tristan have the bag 144 folded against underside 152 of lid 46 in a pre-used configuration then be able to expand to a useable configuration (Harris) as shown by the transition of folded bag 3 folded against the frame 1 in Fig. 1 and in a usable configuration in Fig. 3-4 to prevent contamination and tearing before use and for compact storage of articles in a stacking formation.
The combination does not teach a removable covering attached to the lower surface of the lid and configured to maintain the pre-use configuration.
Coyle teaches a receptacle with a lid. Coyle further teaches a removable covering (Fig. 3 removable seal 200) attached to the lower surface (Fig. 3 annotated) of the lid (Fig. 3 100) and configured to maintain the pre-use configuration (Fig. 2 shows the removable seal 200 keeping an article from being accessed and contaminated before use).

    PNG
    media_image4.png
    877
    954
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Coyle to include a removable seal over the newly folded bag 144 on the underside 152 of lid 46 (Harris) as shown by the removable seal 200 on the annotated lower side of 100 (Coyle) to keep the  bag 144 in place under a lid 46 (Harris) before use of the concealed article to add additional prevention against contamination and destruction of the article. 

Regarding Claim 2, Harris teaches wherein the receptacle is made of a reusable material ([0042] “The cup is constructed for reuse”) and the removable lid and bag are made of a disposable material ([0042] “A new plastic bag system (with lid … disposal bags) are placed on the same cup used the last time.”).

Regarding Claim 5, Harris teaches further comprising one or more slits (Fig. 18 “slot 74”) formed on the upper (Fig. 21 annotated on “lid 46”) and lower surfaces (Fig. 18 “underside 152”) of the lid (Fig. 18 “lid 46”) which restrict access to the interior region of the receptacle and selectively permit the items of trash to pass through the lid (Fig. 18 and 19 [0039] “the user can insert the used tissue or wipe into slot 74, thereby depositing the used tissue or wipe into the first bag 144.”).

Regarding Claim 7, Harris teaches “The apparatus (Fig. 18 “140”) of claim 1, further comprising a means for fastening the removable lid to the receptacle, the fastening means including at least one of a continuous thread, an annular snap joint, or a friction arrangement (Fig. 18 [0031] “The lid 46 may snap or screw onto the cup 14”).”

Regarding Claim 21, Harris teaches wherein when in the ready-to-use configuration (Fig. 18), a fully extended height of the bag (Fig. 18 “bag 144”) is disposed between the end wall (Fig. 18 annotated “bottom 16”) and top portion of the receptacle (Fig. 21 annotated on “14”).

Regarding Claim 8, Harris teaches a device (Fig. 18 “140”), comprising: a receptacle (Fig. 18 “cup 14”) with an end wall (Fig. 18 annotated “bottom 16” [0030] “bottom 16 may be closed”), a top portion (Fig. 21 annotated on “14”) open to an interior region of the receptacle (Fig. 21 annotated on “cup 14”), and a sidewall defining at least one body portion on the receptacle adapted to fit within a cup holder (Fig. 18 [0042] “The cup may be configured to be held any sized cup holder, thus keeping the cup in a secure and known location.”); a lid (Fig. 18 “lid 46”) covering the open top portion of the receptacle (Fig. 21 annotated on “cup 14”) and being formed with one or more features (Fig. 19 annotated “sidewall” and “slot 74”) with adapted to restrict access to the interior region of the receptacle (Fig. 18 and 19 [0039] “the user can insert the used tissue or wipe into slot 74, thereby depositing the used tissue or wipe into the first bag 144.” [0031] “Each of the slots may also have a reinforcement strip 82, 86 associated with them.”); and, a bag (Fig. 18 and 19 “ bag 144”) attached to a lower surface (Fig. 18 “underside 152”) of the lid (Fig. 18 “lid 46”) such that an opening of the bag (Fig. 18 and 19 “ bag 144”) is located under the one or more access features of the lid (Fig. 18 “slot 74”) and the bag (Fig. 18 and 19 “ bag 144”) extends within the interior region of the receptacle (Fig. 21 annotated on “cup 14”); wherein the bag (Fig. 18 “ bag 144”) is expanded within the interior region of the receptacle (Fig. 21 annotated on “cup 14”) in a ready-to-use configuration (Fig. 18). 
Harris does not teach wherein the bag is collapsed against the lower surface of the lid in a pre- use configuration and restricted from expanding into the interior region of the receptacle, and a removable covering attached to the lower surface of the lid and configured to maintain the pre-use configuration.
Tristan teaches wherein the bag (Fig. 2 folded bag 3) is collapsed against the lower surface of the lid (Fig. 1-4 show transition from the folded bag 3 is folded under the frame 1 before use in Fig. 1 and 2 and unfolded configuration to be used to contain waste in Fig. 3 and 4.) in a pre-use configuration (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to incorporate the teachings of Tristan have the bag 144 folded against underside 152 of lid 46 in a pre-used configuration then be able to expand to a useable configuration (Harris) as shown by the transition of folded bag 3 folded against the frame 1 in Fig. 1 and in a usable configuration in Fig. 3-4 to prevent contamination and tearing before use and for compact storage of articles in a stacking formation.
The combination does not teach a removable covering attached to the lower surface of the lid and configured to maintain the pre-use configuration.
Coyle teaches a removable covering (Fig. 3 removable seal 200) attached to the lower surface (Fig. 3 annotated) of the lid (Fig. 3 100) and configured to maintain the pre-use configuration (Fig. 2 shows the removable seal 200 keeping an article from being accessed and contaminated before use).


Regarding Claim 9, Harris teaches wherein the removable lid and bag are made of a disposable material (Fig. 18 [0042] “A new plastic bag system (with lid and fresh tissues, dispensing and disposal bags) are placed on the same cup used the last time.” and “The apparatus may comprise a disposable boxed”).

Regarding Claim 11, Harris teaches wherein the receptacle is made of a reusable material ([0042] “The cup is constructed for reuse”).

Regarding Claim 13, Harris teaches wherein the lid (Fig. 18 “lid 46”) further comprises one or more sidewalls (Fig. 19 annotated) adapted to provide a tight transition fit or a clearance fit with the top portion of the receptacle (Fig. 18 [0030] “The lid 46 attaches to the cup 14” [0031] “The lid 46 may snap or screw onto the cup 14.”).

Regarding Claim 16, the combination teaches wherein the removable covering (Fig. 3 removable seal 200 ‘390) further comprises a pull tab (Fig. 3 tab 202 ‘390) adapted to assist in removing the covering from the lower surface of the lid ([0075] The removable seal can optionally include a tab 202 that can be used to facilitate in the removal of the removable seal from the body).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US '333) - Tristan (DE '483) - Coyle (US '390) as applied to claim 1 above, and further in view of Narva (US 4039435).
Regarding Claim 3, Harris does not teach wherein the receptacle further comprises a first body portion, a second body portion smaller than the first body portion, and a recessed step portion disposed between the first body portion and the second body portion.
Narva teaches a container. Narva further teaches “comprises a first body portion, a second body portion smaller than the first body portion (Fig. 2; col. 3 lines 14-16), and a recessed step portion disposed between the first body portion and the second body portion (Fig. 2 shows an exterior shape resembling a large drink cup made to fit in a cup holder in center console of a car; col. 3 lines23-34).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Narva to change the shape of the cup of Harris to the shape of the container of Narva to have a large, upper compartment and a smaller, lower compartment with a stepped configuration connected the two compartments to better seat in a cup holder and to allow users with different sized hands to grip the container.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US '333) - Tristan (DE '483) - Coyle (US '390) as applied to claims 9 and 11 above, and further in view of Prouix (WO 2007130889).
Regarding Claim 10, Harris teaches wherein the disposable material (Fig. 18 [0042] “A new plastic bag system (with lid and fresh tissues, dispensing and disposal bags) are placed on the same cup used the last time.”).”
Harris does not teach “at least one of paper, biodegradable material, Styrofoam, or plastic.”
PROUIX teaches “at least one of paper, biodegradable material, Styrofoam, or plastic ([0079] The flexible material 102 may be plastic, polymers, paper, coated paper, fabric, a combination thereof, and the like. The plastic may comprise high density polyethylene, low density polyethylene, polypropylene, nylon, polylactic acid, a combination thereof, and the like. The flexible material be biodegradable, chemical-resistant, waterproof, flame retardant, radioactivity-resistant, light-resistant, decorative, imprintable, and the like. [0085] The frame 112 may be molded from various polymer resins and [0086] the frame 112 is integrally formed with the bag.).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of PROUIX to have the lid 46 be made of a polymer resin and bag 144 be made of a biodegradable material (Harris) as seen in the biodegradable flexible material 102 of disposable bag 100 and the frame 112 made of various polymer resins (Prouix) to the “bag 144” of Harris to be biodegradable which is economical and polymer resins for increased impact resistances and stain resistances.

Regarding Claim 12, Harris teaches wherein the reusable material ([0042] “The cup is constructed for reuse”).”
Harris does not teach “comprises at least one of plastic, plastic blends, silicon, ceramic, or metal.”
PROUIX teaches “comprises at least one of plastic, plastic blends, silicon, ceramic, or metal ([00104] "The container may be made from plastic, cardboard, paper, polymers, metal, and the like").”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of PROUIX to include the constraint of the “container may be made from plastic, cardboard, paper, polymers, metal, and the like” (Prouix) to the “cup 14” of Harris to be structurally sound to keep the contents of the cup contained and hold the bag up to be easily filled.

Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US '333)  in view of Tristan (DE '483), and in further view of Coyle (US '390) and Rotta (US D588452).
Regarding Claim 17, Harris teaches each lid (Fig. 18 “lid 46”) being adapted to cover an open interior region (Fig. 21 annotated on “cup 14”) of an associated receptacle (Fig. 18 “cup 14”); and, a bag (Fig. 18 and 19 “ bag 144”) attached to a lower surface (Fig. 18 “underside 152”) of each lid (Fig. 18 “lid 46”), each bag (Fig. 18 “ bag 144”) being fully extendable to a height of the interior region of the associated receptacle (Fig. 21 annotated on “cup 14”); a ready-to-use configuration (Fig. 18) wherein one lid (Fig. 18 “lid 46”) is attached to the associated receptacle (Fig. 18 “cup 14”)and a bag (Fig. 18 “ bag 144”) of the one lid (Fig. 18 “lid 46”) is fully extended to the height of the interior region of the associated receptacle (Fig. 21 annotated on “cup 14”).
Harris does not teach an assembly comprising: a package body adapted to house a plurality of lids and a pre-use configuration wherein the plurality of lids is in a stack with each bag collapsed against the lower surface of each lid and a removable covering attached to the lower surface of the lid and configured to maintain the pre-use configuration.
Tristan teaches a pre-use configuration (Fig. 1) with each bag (Fig. 2 folded bag 3) collapsed against the lower surface of each lid (Fig. 1-4 show transition from the folded bag 3 is folded under the frame 1 before use in Fig. 1 and 2 and unfolded configuration to be used to contain waste in Fig. 3 and 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to incorporate the teachings of Tristan have the bag 144 folded against underside 152 of lid 46 in a pre-used configuration then be able to expand to a useable configuration (Harris) as shown by the transition of folded bag 3 folded against the frame 1 in Fig. 1 and in a usable configuration in Fig. 3-4 to prevent contamination and tearing before use and for compact storage of articles in a stacking formation.
The combination does not teach an assembly comprising: a package body adapted to house a plurality of lids, a pre-use configuration wherein the plurality of lids is in a stack, and a removable covering attached to the lower surface of the lid and configured to maintain the pre-use configuration.
Coyle teaches a removable covering (Fig. 3 removable seal 200) attached to the lower surface (Fig. 3 annotated) of the lid (Fig. 3 100) and configured to maintain the pre-use configuration (Fig. 2 shows the removable seal 200 keeping an article from being accessed and contaminated before use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Coyle to include a removable seal over the newly folded bag 144 on the underside 152 of lid 46 as shown by the removable seal 200 on the annotated lower side of 100 to keep an article in place under a lid before use of the concealed article to add additional prevention against contamination and destruction of the article.
The combination does not teach an assembly comprising: a package body adapted to house a plurality of lids and a pre-use configuration wherein the plurality of lids is in a stack.

    PNG
    media_image5.png
    970
    522
    media_image5.png
    Greyscale
Rotta teaches packaging. Rotta further teaches an assembly comprising: a package (Fig. 1 annotated; "packaging") body adapted to house a plurality of lids (Fig. 1 annotated) and the plurality of lids is in a stack (Fig. 1 annotated). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Rotta to take the “lid 46” of Harris with its new folded “bag 144” in the collapsed position seen in Figure 1 of Tristan and put the stack in the packaging of Rotta in a way to conserve space and to contain a stack of product for shipping, stocking, and convenience of sale in bulk.

Regarding Claim 18, the combination teaches wherein each lid and attached bag are made of a disposable material (Fig. 18 [0042] “A new plastic bag system (with lid and fresh tissues, dispensing and disposal bags) are placed on the same cup used the last time.” and “The apparatus may comprise a disposable boxed”).

Regarding Claim 20, the combination teaches wherein each lid (Fig. 18 “lid 46”) includes one or more slits (Fig. 18 “slot 74”) which restrict access to the interior region of the receptacle and selectively permit items of trash to pass through the lid and into the bag (Fig. 18 and 19 [0039] “the user can insert the used tissue or wipe into slot 74, thereby depositing the used tissue or wipe into the first bag 144.”).

Response to Arguments
Applicant’s arguments, see pg. 8 and 9, filed 10/22/2021, with respect to the rejection(s) of claims 6 and 16 under 103 prior art rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Harris (US 20120043333) in view of Tristan (DE 202015000483), and in further view of Coyle (US 20140030390).
Applicant's arguments filed 10/22/2021 on pg. 11 have been fully considered but they are not persuasive. In response to applicants argument that the disposable piece of Harris also contains multiple parts including resealable openings 156 and 182, the examiner responds that the claims use the transitional phrase of "comprising" which is inclusive or open-ended and does not exclude additional, unrecited elements, MPEP 2111.03.
Applicant argues there is no guidance or teaching on how Stravitz is used, and these arguments are moot for the prior art of Stravitz is no longer used to in the rejection.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., lid is configured to fit tightly ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The prior specification objection in regards to the substitute specification has been overcome by the amended specification submitted 06/22/2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LEHMANN ROBERT et al. (EP 3573242) teaches a cover film to keep a bag in a housing.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL ELIZABETH GUIDRY/             Examiner, Art Unit 3736                                                                                                                                                                                           

/ALLAN D STEVENS/             Primary Examiner, Art Unit 3736